Citation Nr: 0206145	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  99-02 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel








INTRODUCTION

The veteran had active military service from November 1942 to 
October 1945.  

The veteran was previously denied service connection for a 
back disability in September 1977.  The present appeal arises 
from a September 1998 decision.  In connection with this 
appeal, the veteran appeared at a hearing conducted by a 
hearing officer at the Regional Office (RO) in April 1999, 
and at a hearing conducted by the undersigned at the RO in 
May 2001.  In August 2001, the Board reopened the veteran's 
previously denied claim, and remanded the matter for 
additional development.  The case has since been returned to 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  A chronic low back disorder was not shown in service.  

3.  The veteran's current low back disability has not been 
linked by competent medical evidence to the veteran's 
military service.  


CONCLUSION OF LAW

A chronic low back disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the statement 
of the case, supplemental statements of the case, and 
correspondence sent to the veteran in October 2001 
essentially notified him of the evidence required to grant 
his claim and of the information and evidence needed to 
substantiate it.  Thus, the notification requirements of the 
VCAA have been satisfied, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have been 
associated with the claims file, the available post service 
treatment records that he identified have been obtained, and 
the veteran has been examined for VA purposes in connection 
with his appeal.  Moreover, the veteran has not made the 
Board aware of any other pertinent medical evidence that 
could be obtained.  As such, the Board finds that, as with 
the notice requirements of the VCAA, the development 
requirements of that law also have been met.  Under these 
circumstances, the Board may proceed to address the merits of 
the veteran's claim.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, when a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
38 C.F.R. § 3.303.

The veteran's contentions regarding this claim may be briefly 
summarized.  It is his position that he sustained a back 
injury in service, and that this injury marked the onset of 
the back disability from which he currently suffers.  More 
particularly, he contends that his in-service back injury 
occurred when he lifted, or helped to lift, the tail section 
of a B-24 bomber that had become stuck in the mud.  Since 
shortly after his discharge from service, it is the veteran's 
contention that he received periodic treatment for back 
complaints, although he acknowledges that the records for 
this treatment is not available owing to the informal nature 
of some of the treatment he received, that his former 
employer whose records might show such treatment has long 
since gone out of business, and because of the death of those 
from whom he received this treatment.  

A review of the veteran's service medical records shows that 
he was treated for what was described as moderate sacro-iliac 
strain in October 1944.  No other service medical record 
reflects any relevant complaints or findings, however, and 
the report of the examination conducted in connection with 
the veteran's discharge from service in October 1945 revealed 
that there were no musculoskeletal defects noted at that 
time.  

It is observed that other service records include a document 
showing that the veteran was excluded from physical training 
activities for a 90-day period beginning in June 1945.  The 
veteran contends that the basis for this exclusion was his 
back problems.  To the contrary, while the reason for the 
limitation of the veteran's activities is not explicitly set 
forth on this document, it does include a notation that the 
veteran had an old bullet wound in his left leg, suggesting 
that the consequence of that injury was the basis for the 
veteran's limitations.  (The veteran was apparently shot in 
the left leg with a .22 caliber weapon prior to his military 
service as noted on his service entrance examination.)  
Further, a treatment record that bears the same date as the 
document excluding the veteran from physical training lends 
support to the explanation that it was the residuals of this 
old gunshot wound that was the basis for the veteran's 
physical training limitation.  This treatment record contains 
the following entry, "Old bullet wound left leg - no E.F.G. 
no PT 90 days," (emphasis added) and was signed by the same 
physician who signed the physical training limitation 
document.  

In any event, following service, there is no documentation of 
any treatment of the veteran for back complaints until 1976, 
more than 30 years after the veteran's discharge from 
service.  At that time, the veteran was treated for what was 
described as severe lumbosacral strain.  Although this 
particular complaint was apparently precipitated by the 
veteran bending over to pick up a nail and hammer, it was 
also recorded that the veteran reported his first episode of 
back pain as occurring in the military, for which his back 
was strapped for 4-5 weeks, and that he subsequently had 
occasions of mild strains that were treated with 
chiropractics.  

This history, given by the veteran to a treating physician as 
long ago as 1976 and before he made any claim for VA 
benefits, is clearly quite similar to the history he 
presently has given in the context of his claim for benefits.  
Such a history recorded at that time, and similar histories 
recorded in subsequently dated records reflecting low back 
treatment, however, does not establish that the veteran's 
complaints were considered by those treating him to be the 
current complaints of a disability whose onset began during 
service.  It is simply the recording of information the 
veteran provided in the context of his treatment, which 
information the veteran has been consistent in providing.  
While it is some evidence of a continuity of low back 
complaints since service and, in that sense, is suggestive of 
a link between the post service complaints and service, it by 
no means establishes that the veteran's post service 
complaints and in-service complaints were caused by one and 
the same disability.  

The RO sought to address the question of the relationship 
between any current low back disability the veteran has and 
his military service by making arrangements for the veteran 
to be examined for VA purposes in 1999.  At that time, the 
veteran underwent a neurologic and orthopedic examination, 
with the examiners asked to provide an opinion as to 
"whether it is at least as likely as not that the veteran's 
current lower back disability evolved from his sacro-iliac 
strain during military service."

The physician who conducted the neurologic portion of the 
veteran's examination included in his examination report the 
veteran's current complaints of chronic low back pain, as 
well as the history the veteran provided of an in-service 
back injury, with complaints of back discomfort over the 
years since service.  In addition, the examination itself 
revealed slight tenderness to pressure on the back, and 
painful movement in any direction.  The diagnostic impression 
was "Lumbar sprain and strain," with the examiner adding 
the following comments:  

The patient has had back pain for over 50 years.  
Predominantly this seems to be mechanical back pain 
due to the underlying soft tissue.  He probably 
does have some minor degree of lumbar nerve root 
irritation as well, but I don't think this is the 
predominant problem. And, I don't think that any 
sort of back surgery would help him at this point.  
The treatments that he has had over the years -  he 
has been getting by reasonably well with what he is 
doing.  I certainly don't anticipate any change in 
his situation.  If he takes care of his back, 
probably the best he can hope for is that this 
should remain stable.  If the history is correct 
and he did indeed develop the pain from an injury 
in the service, then I would support his 
application for whatever benefits would normally 
follow such an injury.  

As is clear from reading the foregoing, this report does not 
address the question of the relationship between current 
disability and service in any meaningful way.  Although this 
physician apparently acknowledges that a relationship between 
the veteran's current complaints and the veteran's military 
service is possible, he does not provide his own conclusions 
on the question.  

The orthopedic examiner, likewise, noted the veteran's in-
service back injury and recorded the veteran's reported 
history of intermittent back complaints over the years since 
then.  Examination revealed tenderness in the lumbar region 
and a restricted range of motion, although there was no 
evidence of motor weakness.  X-rays revealed the presence of 
degenerative osteoarthritis involving the lumbar spine, and 
the veteran was diagnosed to have "Lumbosacral sprain from 
1944" and "Degenerative joint disease lumbar spine."  

This examiner also commented under the heading, 
"Recommendations," as follows:

There apparently is an issue as to causal 
relationship.  The current complaints that the 
patient has revolve around his degenerative 
osteoarthritis and this is the principal reason for 
his problem.  It however does need to be noted that 
he denied having problems with his back prior to 
the injury of 1944.  Therefore, I would suggest 
that there be an equal apportionment of his current 
complaints to the pre-existent injury because from 
that he developed back problems but I would also 
apportion 50% of his complaints to degenerative 
osteoarthritis.   

As the Board mentioned in its August 2001 Remand, the 
physician who conducted this examination first appears to 
declare that the veteran's current complaints are 
attributable to degenerative joint disease.  He then appears 
to attribute 50% of the veteran's complaints to the veteran's 
in-service injury, which he apparently considers to be a 
separate disability distinct from degenerative joint disease.  
Obviously, all complaints could not be attributed to one 
disability and, at the same time, half of them attributed to 
another disability.  Accordingly, the veteran underwent a 
further examination in order to obtain a more precise opinion 
regarding any relationship between current back disability 
and service.  

In this regard, the veteran was again examined for VA 
purposes in February 2002.  The report from this examination 
includes the notation that the veteran's claims file was 
reviewed; it is made clear that the examiner was aware of the 
veteran's reported history of an in-service injury and back 
complaints since that time.  Current complaints were also 
recorded, and these included pain that radiates into both 
legs.  Physical inspection itself revealed that the veteran 
was observed to stand in an approximately 20 degree flexed 
position, allowing for about 20 further degrees of flexion, 
with no extension beyond neutral.  There also was about ten 
degrees of right and left lateral bending, but a negative 
bilateral sciatic stretch test.  The relevant diagnosis was 
"Degenerative arthritis of the lumbar spine," which was 
considered "the result of normal aging and would unlikely be 
related to the incident occurring in October, 1944."  

Clearly, the record establishes that the veteran was treated 
for a low back strain in service in October 1944.  Although 
the document that confirms this treatment does not reflect 
the cause for it, it may be accepted to have been the result 
of the veteran attempting to lift the tail section of his 
bomber.  The record is equally clear, however, in failing to 
confirm any subsequent back treatment in service (where the 
separation examination report showed that there were no 
musculoskeletal defects) or following service until the 
1970's.  Further, even accepting as true the veteran's post 
service complaints and treatment he described and as 
described by his brother-in-law, with the implication they 
intended to show that the veteran's current complaints are 
linked to his in-service injury, it must be recalled that 
neither the veteran or his brother-in-law are shown to have 
any particular medical expertise.  Therefore, they are not 
competent to render any probative opinion regarding the 
etiology of the veteran's current condition, and the 
veteran's insistence that his current back problems are 
related to his military service is of limited evidentiary 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Similarly, the VA 1999 examination reports prepared 
in connection with this claim also fail to provide any 
probative information, since the first does not meaningfully 
address the question of any relationship between current 
disability and service, and the second is internally 
inconsistent with respect to explaining the cause of the 
veteran's current back disability.  

Thus, the only probative medical opinion of record addressing 
the appeal's relevant question regarding the relationship 
between the veteran's current low back problems and service, 
is the 2002 VA examination report.  It was that examining 
physician's opinion that it was "unlikely" the veteran's 
current condition was related to the veteran's in-service 
complaints.  Because that is the only medical opinion 
addressing the question, and because it is obviously of 
greater probative value than any opinion provided by those 
without any medical expertise, it must be accorded greater 
consideration.  In view of that, and because this opinion 
runs against the veteran's claim, the Board finds that the 
greater weight of the evidence is against the conclusion that 
the veteran's current low back disability is related to his 
military service.  Accordingly, the veteran's claim for 
service connection for that disability must be denied.  

In reaching this decision, the Board is mindful of the 
veteran's interpretation of the evidence showing that he did 
not fly on any bombing missions between November 4, 1944 and 
December 2, 1944, as proof of his incapacitation due to his 
back complaints.  The Board must point out, however, that the 
available service records are silent with respect to the 
reasons the veteran did not participate in any bombing 
missions during this period, but even assuming it was because 
of back problems, that would only serve to confirm back 
complaints during service.  Such complaints have already been 
established by direct evidence from the veteran's military 
treatment records.  The fact there was an injury in service 
or that the veteran made back complaints in service, however, 
does not address whether any current complaints are related 
to that injury or those complaints.  As set forth above, the 
only medical record that meaningfully addresses the question 
of the relationship between current disability and service, 
reflects the opinion that the relationship is unlikely.  

ORDER

Service connection for a low back disability is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

